Citation Nr: 1312421	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  05-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board on multiple occasions, most recently in June 2012, when the matter was remanded for additional development of the evidence.


FINDINGS OF FACT

1.  Injuries involving the Veteran's knees during service were acute in nature and resolved without residual chronic disability.

2.  Chronic knee disability was not manifested during service, nor within one year of discharge from service, nor is any chronic knee disability otherwise caused or aggravated by such service or any service-connected disability.


CONCLUSION OF LAW

Chronic knee disability was not incurred in or aggravated by the Veteran's active service, nor may in-service incurrence be presumed, nor is any chronic knee disability proximately caused by or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012), 3.310 (as in effect prior to Oct. 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice pertinent to establishing service connection by a letter dated in May 2003.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Later, in a March 2006 letter, the RO provided notice concerning the evaluation and the effective date that could be assigned should service connection be granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The March 2006 letter was sent prior to the most recent RO-level readjudication of the case, as evidenced by the December 2012 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service treatment records, obtained private and VA post-service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations with pertinent reports of record dated in October 2007, March 2009, August 2010, July 2011, and July 2012.  The Board finds that the most recent VA examination report dated in July 2012 now properly addresses the critical questions at issue; the July 2012 VA examination report presents sufficient discussion of the pertinent history, current findings, and expert determinations informed by review of the claims file such that it presents adequate and probative evidence in this case.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Board notes that several prior remands of this issue have directed that the RO obtain an adequate VA medical opinion addressing the etiology of the Veteran's bilateral knee disability, to include addressing questions of whether any chronic knee disability has been caused or aggravated by military service or by service-connected disability.  The latest July 2012 VA examination report (addressing confusion in the findings of prior VA examination reports) shows that the directed medical opinions have now been adequately provided.  The medical opinions of record now adequately address all of the essential questions raised by the Board's remands and the issue on appeal.  The Board finds that the actions directed by the prior remands have been completed in substantial compliance with the terms and purposes of those remands.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

Analysis

The Veteran claims entitlement to service connection for bilateral knee disability.  Essentially, the Veteran contends that he currently suffers from bilateral knee disability as a result of military service or as secondary to service-connected disability.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing; the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not make its own independent medical determinations; the Board must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

The Veteran has claimed entitlement to service connection for bilateral knee disability, to include as secondary to his service-connected right ankle disability.

A May 1968 service treatment record shows a right knee injury with mild tenderness on medical patellar edge, treated with heat.  A January 1969 service treatment record shows that the Veteran suffered a "scrape injury" to the left knee.  The wound was cleaned and dressed.  There are no indications of any follow-up treatment or complaints, and there are no other clear indications of knee injuries or symptoms during military service.

An August 1967 service treatment record shows cramps of the left leg and pain of the right leg with 3 screws in the right leg from a previous fracture; there is no indication of knee involvement.  A September 1967 service treatment record shows severe pain in the right leg over the area of fracture; there is no indication of knee involvement.  A November 1969 service treatment record shows that the Veteran fell down a ladder and suffered a twisting injury to the right ankle; there is no indication of knee involvement.  Multiple January 1970 service treatment records show that the Veteran considered removal of screwing in his right tibia which had been used to treat a compound fracture of the tibia in May 1965.  Medical professionals determined that the tibia was well healed with three screws and screw removal was not necessary.  Physical examination findings were within normal limits; there is no indication of knee involvement.  An April 1970 service treatment record shows that the Veteran suffered a sprained ankle injury, with no indication of any knee involvement.

The Veteran's March 1971 service separation examination report shows that the Veteran was examined by trained medical professionals who found no pertinent abnormalities; the Veteran was clinically normal in all respects (aside from "identifying body marks, scars, tattoos"); the lower extremities were found to be clinically normal with no abnormalities.

The Board finds that the service treatment records reflect that the Veteran did indeed suffer injury to each knee during service, but there is no indication that any chronic disability resulted from any such injury.  The service separation examination report shows no disability of the knees manifested at the time of the Veteran's separation from service; this strongly suggests that any in-service knee injury was acute in nature and resolved without residual chronic disability manifesting during service.  The question remains whether any current disability of the knees which manifested as a chronic disability after service may be otherwise etiologically linked to the Veteran's military service including the in-service knee injuries.

Proximately following the Veteran's separation from service, he filed claims of entitlement to service-connected VA disability benefits.  Documentation of the processing of that claim shows that the Veteran reported multiple issues but did not complain of any knee problems at that time.  The May 1972 VA medical examination report associated with the claims shows that the Veteran had right ankle complaints and no complaints associated with the knees; physical examination revealed findings concerning right ankle abnormality, but "all other muscles and joints are within normal limits."  The fact that the Veteran did not complain of any knee problems when reporting disabilities for compensation purposes following service together with the fact that a trained medical professional examined the Veteran and found no abnormality of the knees strongly suggests, in the Board's view, that the Veteran did not have a disability of either knee proximately following his military service.

VA treatment records reflect that the Veteran sought treatment for knee pain in 2003 and 2004, with a clear diagnosis of osteoarthritis being made in 2004.  VA treatment records from September and October 2004 show complaints of knee pain and stiffness with crepitus and reduced range of motion.  A December 2004 VA treatment record shows that the Veteran complained of bilateral knee pain, right greater than left, with a reported history of pain "for several years."  The Veteran reported that he suffered an "injury while in service from a fall."  Examination revealed crepitus and diagnostic imaging revealed osteoarthritis of both knees.  A March 2005 VA treatment record shows treatment for "osteoarthritis, sec[ondary]to injury" with "knee unstability."

More medical records, including private medical records, show additional treatment for bilateral knee disability.  A March 2006 private medical report shows that the Veteran reported a 36 year history of bilateral knee pain matching the reported duration of his bilateral ankle pain.  The Veteran reported having more recently reinjured his right ankle in a fall in 2002, followed by new surgery and worsening ankle and knee pain.  Neither this report nor the other medical reports of record otherwise discuss the medical etiology of the Veteran's bilateral knee disability.

The Veteran underwent a VA examination in connection with this claim in October 2007.  As discussed in prior Board remands, including the January 2009 remand, the October 2007 VA examination report presented confusion and conflicting indications making it inadequate to resolve key questions regarding the etiology of the Veteran's bilateral knee disability.  The Veteran's service connected right ankle disability has been repeatedly described in the medical evidence, including an April 2003 VA examination report (focused upon the right ankle disability), as apparently manifesting in "a twisting injury at work" in the 1990's, followed by another "twisting injury" in August 2002.  The October 2007 VA examination report also makes reference to the work related twisting injury in the 1990's.  Significantly, the October 2007 report contains the VA examiner's opinion that "it seems his knee problems were related or aggravated by work related ankle injury."  This statement appears to attribute causation or aggravation of the bilateral knee disability to the 1990's work injury involving twisting of the Veteran's service-connected right ankle.  This medical impression could be highly significant, but the October 2007 report presents confusing and contradictory indications in this regard.  The October 2007 report elsewhere includes the "bilateral knee" disabilities when listing claimed disabilities indicated to be "not aggravated beyond the natural progression by the right ankle disability."  The Board's review of the discussed rationale for the examiner's opinion reveals that the examiner found that the "left ankle is not presenting evidence of arthritis beyond the natural cause" and that the "mechanical back pain ... may be related to other causes."  However, the discussion does not expressly state a rationale supporting the finding that the bilateral knee disability is not caused or aggravated by the right ankle disability; in fact, the opinion does not expressly state whether the bilateral knee disability may be caused (rather than aggravated) by the right ankle disability.

In light of the conflicting statements regarding the bilateral knee disability in the October 2007 report, the Board concluded that the October 2007 report is inadequate to resolve the essential etiology questions in this case as written.  The Board remanded the matter for additional development to obtain clarification.

Accordingly, the Veteran was afforded a new VA examination in March 2009.  The Board directed that the examination report was to address whether the Veteran's bilateral knee disability (or disability of either individual knee) is at least as likely as not caused or aggravated by his service connected right ankle disability.  The March 2009 VA examination report addresses the different question of whether the Veteran's right knee disability is related to his military service.  The March 2009 VA examination report discusses the Veteran's reported history of in-service injury including "in the fall of 1970 that he sprained both of his knees...."  However, as discussed in prior Board remands, the March 2009 VA examiner makes the incorrect factual statement that "there really was no indication in the service medical records that he ever complained about a knee problem."  As the March 2009 VA examiner failed to address or acknowledge the service treatment records showing complaint/injury pertinent to each knee, the examiner's negative etiology opinion is not considered probative evidence against the claim on a direct basis.  Furthermore, the March 2009 VA examination report overlooked the secondary issue of service connection, and offers no opinion addressing the critical question of whether the Veteran's bilateral knee disability is at least as likely as not caused or aggravated by his service connected right ankle disability.  The March 2009 VA examination report is not probative evidence to the extent that it opines against the Veteran's claim on a direct basis, and it fails to address the secondary theory of service connection altogether.  The March 2009 VA examination report otherwise presents no medical opinion supportive of the Veteran's claim.

The Board was compelled to remand the case again in July 2010 to ensure completion of the necessary development.  Following the July 2010 Board remand, the Veteran was afforded another new VA examination on this issue in August 2010.  Unfortunately, however, the August 2010 VA examination report again did not address the actual pertinent theory of secondary service-connection at issue.  Rather, the August 2010 VA examination report makes no mention of the pertinent past twisting injuries and simply determines that the Veteran's right ankle is not currently symptomatic.  The August 2010 VA examination report concludes that "[s]ince he is totally not symptomatic of the ankle therefore there would be no reason to secondarily connect the bilateral knees because the ankle is not creating any disability for him."  This is logically incorrect, as the current symptomatology of the Veteran's right ankle disability is immaterial to the question of whether any past occurrence of a twisting injury resulting from right ankle disability may have contributed to or aggravated the claimed knee disabilities.  The August 2010 VA examination report's analysis does not address the essential questions nor otherwise provide enough information or rationale to otherwise resolve the essential questions.  The August 2010 VA examination report does not otherwise present any medical opinion supportive of the Veteran's claim.

Following another Board remand, the July 2011 VA examination report repeats the inadequacy presented in the prior examination reports.  The July 2011 VA examination report repeatedly makes clear that the author overlooked the documentation in the service treatment records of clearly identified complaints concerning either knee, in addition to further documentation of leg complaints.  The July 2011 VA examination report makes this oversight clear in multiple places, including in the conclusion stating: "Again, there is no evidence in the service medical record he ever complained or had any treatment regarding either knee in the service."  The repeated failure to review the service treatment records or acknowledge the pertinent in-service complaints identified by the Board's remands again rendered the etiology opinion inadequate as it was based on an incomplete and inaccurate factual premise.  Furthermore, as discussed in the Board's June 2012 remand, the July 2011 VA examination report failed to acknowledge or resolve the contradictory indications of record concerning whether any knee disability may be secondary to service-connected right ankle disability.  The July 2011 VA examination report did not otherwise present any medical opinion supportive of the Veteran's claim.

The above-discussed inadequate VA examination reports do not provide any sufficiently clear medical opinion supportive of the Veteran's claims standing alone.  Subsequent clarification of the conflicting indications in the October 2007 VA examination report would be necessary to reconcile its internal contradiction in a manner that might support the claim; the Board finds that the October 2007 report standing alone presents no sufficiently clear supportive medical opinion.  With no discernible supportive medical opinion in these VA examination reports, and with no adequately probative medical opinion against the claim, the Board's attention in this analysis is focused upon a subsequent July 2012 VA examination report as the first VA examination report with sufficient probative medical opinions addressing the medical questions essential to this issue.

A July 2012 VA examination report is now of record, addressing prior VA medical opinions of record and remedying the deficiencies of record.  Upon review of the service treatment records, the examiner noted that the Veteran had a one-time complaint in May 1968 of an injury to his right knee "which obviously resolved with no residuals" per the medical examiner's review of the documented information.  The examiner noted that the service treatment records showed a mild contusion/abrasion to the lateral side of the left knee in January 1969 (the examiner accidentally identifies the date as September 1967, likely because that date is printed on multiple treatment entries on the same page that documents the left knee injury).  The examiner notes that there were "no other complaints in service" pertinent to this matter, and that there were "no documented complaints, treatment, or evaluation for either knee [until] 2003 when he was seen for bilateral knee [osteoarthritis]," which the examiner notes is first shown "35 years" after service.  The examiner presents the medical impression that "[n]either of these documented injuries had any obvious residual, resolved with no residual.  There is certainly no evidence of a chronic ongoing condition related to his knees associated with his military service."

The Board finds that the July 2012 VA examination report is probative evidence; the report is prepared by a competent medical expert with discussion of rationale and citation of the pertinent facts informed by review of the claims file.  This probative evidence weighs against the Veteran's claim with regard to the direct theory of service connection, as the medical opinion indicates that the current osteoarthritis is not related to the Veteran's military service or in-service injury; the medical opinion presents a persuasive rationale in support of this conclusion.

With regard to the secondary theory of service connection (asserting that the bilateral knee disability is caused or aggravated by service-connected right ankle disability), the July 2012 VA examiner acknowledged the contradictory indications of prior VA examination reports before concluding that the evidence does not support finding any link between the bilateral knee disability and the right ankle disability.  The July 2012 report acknowledges that the Veteran suffered twisting injuries at work in the 1990s and in 2002 which have been previously attributed to the service-connected right ankle disability.  This case involves consideration of the question of whether these post-service twisting injuries caused or aggravated a knee disability.  The July 2012 VA examination report indicates that the evidence does not support finding that the post-service twisting injuries caused or aggravated a knee disability, pointing out that the Veteran "had no complaints, treatment, or evaluation of either knee until 2003, so he could not have had a chronic knee condition at the time of either the work injury in 1990 or 2002."  The examiner finds that "[t]here is no etiologic relationship between the two.  There is no evidence of any causation or permanent aggravation of his chronic knee disability in reference to his ankles."  The examiner explains that "[i]ndividual body habitus at the time of an injury and later is an important predictor for development of arthritis in a normal extremity."  The July 2012 VA examiner further explains that "a mild limp is not a likely cause of any significant effect on other joints."

The July 2012 VA examiner opines that the October 2007 examination report was in "error" to the extent that it suggested that the right ankle may have contributed to a knee disability.  Citing a review of "available medical science and medical literature," the July 2012 examiner found that "it is unlikely that the ankle played any part in the veteran's knee conditions."  The examiner cites that "[t]he veteran had no complaint, treatment, or evaluation for either knee from discharge [from] the service until 2003 and at that time was noted to have advanced osteoarthritis in both knees."  The examiner cites that "[t]here is no evidence that the veteran had any problems with any of his joints after service until the workers compensation injury to his ankle in 1990 and again in 2002," and "[t]here is no evidence that the right ankle aggravated his bilateral knee condition" at those times.  Notably, the July 2012 VA examiner identifies the pertinent specific factors in this case that are more likely medical etiologies for the claimed knee disabilities than any in-service or service-connected etiology: "[a]ging, obesity, and genetic predisposition are more likely than not the cause of his knee conditions."

The July 2012 VA examination report concludes clearly that "[i]t is unlikely, less than 50:50, that [knee disability] is associated with any twisting injuries to the ankle in the 1990s or 2002."   The examiner expressly states that "[t]he knees are not secondary to his right ankle condition and not aggravated by his ankle condition," clearly addressing both the causation and aggravation components of the issue.  The examiner explains that "[t]here is no medical evidence from medical science to relate his right ankle disability to his knee condition based on review of available medical science and medical literature."  The examiner attached to the report documents pertinent to "review of biomechanics and review of medical literature regarding opposite or other joint conditions associated with a joint with arthritis" referenced by the examiner in forming the medical conclusions in this case.  The examiner explains that that although it is commonly "assumed" that symptoms one joint may stress another joint, "[t]here is no clear scientific basis for any such reasoning."  In this regard, the examiner states that "[e]vidence available indicates an injury to 1 joint or limb rarely causes major problems in other joints or other limbs," with the exceptions being "when damage results in major displacement of the center gravity of the body while walking, significant shortening of an injured limb, and any abnormal gait pattern has been present for an extended period of time."  Significantly, the examiner notes that "[t]his veteran does not have a significant gait abnormality.  He uses a cane with a nonantalgic or non-Trendelenburg gait."  The examiner's rationale supports the conclusion that the service-connected right ankle disability is unlikely to have caused or aggravated the claimed disability of either knee.

As set forth above, the Veteran seeks service connection for bilateral knee disability.  Although VA and private medical treatment records reflect current bilateral knee disability, there is no adequate medical evidence to support finding that the any current knee disability is due to the Veteran's active service or any service-connected disability.  In addition, although arthritis is among the chronic diseases subject to presumptive service connection under the provisions of § 3.307(a), there is no competent evidence of record to show that the Veteran's bilateral knee disability involves arthritis manifested to a compensable degree within the one-year presumptive post-service period.  Physical examinations performed during active service do not evidence chronic knee disability.  Post-service medical records reflect complaints and an assessment of osteoarthritis / knee disability beginning approximately 30 years after separation.  This significant gap is one factor that weighs heavily against the Veteran's claim for service connection on a direct basis featuring in-service incurrence.  See Maxson v. West, 12 Vet.App. 453, 459 (1999).  The Board notes that the evidence contemporaneous to service and the period proximately following service features a service separation medical examination and a VA medical examination report (associated with the Veteran's claim for benefits for disabilities incurred in service) which show medical professionals found no disability of the knees at the conclusion of service or proximately following service.  There is no adequate competent evidence to support finding an etiological relationship between a current chronic knee disability and the Veteran's period of active service.

The Veteran claims that his bilateral knee disability may have developed due to his service-connected right ankle disability.  However, there is no probative evidence supporting this theory of service connection; the probative evidence weighs against the claim.  The adequate etiology analysis and opinion presented in the July 2012 VA examination report weighs against finding that any knee disability has been caused or aggravated by the Veteran's service-connected right ankle disability, and no probative evidence otherwise asserts such a link.  The October 2007 VA examination report's conflicting statements in this regard have been considered, but the self-contradictory nature of the report's statements prevents the Board from finding this report probatively supportive of the claim in the absence of any competent medical clarification that explains a supportive interpretation.  The Board finds that no medical opinion of record presents evidence probatively supporting the Veteran's claim that his bilateral knee disability has been caused or aggravated by a service-connected disability.


Conclusion

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral knee disability on any basis.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue decided at this time.  The Board acknowledges that the claims file contains a quantity of other documents, but none of the information in these records substantially supports the Veteran's claim or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that the Veteran's bilateral knee disability is related to his military service or any service-connected disability.  The Veteran has now been afforded a VA examination with adequate medical report and opinion in connection with this claim (the July 2012 VA examination report); the examiner has provided clear findings and opinions with persuasive discussion of rationale weighing against the claim.  The July 2012 VA examiner's pertinent findings and opinions are uncontradicted by the rest of the competent probative evidence of record; the October 2007 VA examination report's self-contradictory statements with regard to etiology do not present any evidence of probative value supporting the claim and have not been clarified/interpreted as supporting the claim  by any other competent evidence.  No medical professional has provided any opinion clearly and probatively, without self-contradiction, indicating that the Veteran's bilateral knee disability is related to his military service or any service-connected disability.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  To the extent that the Veteran's contentions and testimony in this case suggest the occurrence of a continuity of symptomatology of knee symptoms associated with arthritis or other chronic disability, such contentions and testimony are not credible in this regard.  As discussed above, the Veteran's service separation examination shows no symptoms, diagnoses, or abnormalities indicative of knee disability.  The Veteran's claim for service connected disability benefits proximately following service identified various medical problems with no suggestion of any knee problems including  upon May 1972 VA medical examination.  The Veteran's post-service medical records first clearly show knee complaints more than 30 years following service.  In this case, the Board finds that any recent lay testimony or contention suggesting continuity of knee symptoms from the time of service is not credible because such suggestions are contradicted by probative contemporaneous evidence strongly suggesting that neither the Veteran nor trained medical professionals perceived any abnormalities or problems with either knee at the conclusion of service and proximately following service.  The Board finds that there is no credible evidence in this case establishing continuity of pertinent symptomatology for arthritis or other chronic disability of the knees from service (or proximate to service) to the time of this claim for benefits.

The Board acknowledges the Veteran's belief that his bilateral knee disability is related to his military service or to a service-connected disability.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, in some cases, lay evidence will be competent and credible evidence of etiology).  However, matters such as a diagnosis of a chronic disability or a determination of a causal relationship between military service and a disability not shown to have manifested until many years after service require specialized training; such determinations may therefore not be established by lay opinions on etiology.  Likewise, a determination concerning an etiological link between disabilities in separate joints features medical complexity requiring specialized training, and may therefore not be established by lay opinions on etiology.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral knee disability, the benefit-of-the-doubt rule does not apply and this claim is denied.  See 38 U.S.C.A § 5107.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


